
	
		II
		110th CONGRESS
		2d Session
		S. 2921
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require pilot programs on training and certification
		  for family caregiver personal care attendants for veterans and members of the
		  Armed Forces with traumatic brain injury, to require a pilot program on
		  provision of respite care to such veterans and members, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Caring for Wounded Warriors Act of
			 2008.
		2.Pilot programs
			 on training and certification for family caregiver personal care attendants for
			 veterans and members of the Armed Forces with traumatic brain injury
			(a)Pilot programs
			 authorizedThe Secretary of Veterans Affairs shall, in
			 collaboration with the Secretary of Defense, carry out up to three pilot
			 programs to assess the feasibility and advisability of providing training and
			 certification for family caregivers of veterans and members of the Armed Forces
			 with traumatic brain injury as personal care attendants of such veterans and
			 members.
			(b)LocationsEach
			 pilot program under this section shall be carried out in a medical facility of
			 the Department of Veterans Affairs. In selecting the locations of the pilot
			 programs, the Secretary shall give special emphasis to the polytrauma centers
			 of the Department of Veterans Affairs designated as Tier I polytrauma
			 centers.
			(c)Training
			 curricula
				(1)In
			 generalThe Secretary of Veterans Affairs shall develop curricula
			 for the training of personal care attendants under the pilot programs under
			 this section. Such curricula shall incorporate—
					(A)applicable
			 standards and protocols utilized by certification programs of national brain
			 injury care specialist organizations; and
					(B)best practices
			 recognized by caregiving organizations.
					(2)Use of existing
			 curriculaIn developing the curricula required by paragraph (1),
			 the Secretary of Veterans Affairs shall, to the extent practicable, utilize and
			 expand upon training curricula developed pursuant to section 744(b) of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2308).
				(d)Participation
			 in programs
				(1)In
			 generalThe Secretary of Veterans Affairs shall determine the
			 eligibility of a family member of a veteran or member of the Armed Forces for
			 participation in the pilot programs under this section.
				(2)Basis for
			 determinationA determination made under paragraph (1) shall be
			 based on the needs of the veteran or member of the Armed Forces concerned, as
			 determined by the physician of such veteran or member.
				(e)Eligibility for
			 compensationA family caregiver of a veteran or member of the
			 Armed Forces who receives certification as a personal care attendant under the
			 pilot programs under this section shall be eligible for compensation from the
			 Department of Veterans Affairs for care provided to such veteran or
			 member.
			(f)Costs of
			 training
				(1)Training of
			 families of veteransAny costs of training provided under the
			 pilot programs under this section for family members of veterans shall be borne
			 by the Secretary of Veterans Affairs.
				(2)Training of
			 families of members of the Armed ForcesThe Secretary of Defense
			 shall reimburse the Secretary of Veterans Affairs for any costs of training
			 provided under the pilot programs for family members of members of the Armed
			 Forces. Amounts for such reimbursement shall be derived from amounts available
			 for Defense Health Program for the TRICARE program.
				(g)Assessment of
			 family caregiver needs
				(1)In
			 generalThe Secretary of Veterans Affairs may provide to a family
			 caregiver who receives training under a pilot program under this
			 section—
					(A)an assessment of
			 their needs with respect to their role as a family caregiver; and
					(B)a referral to
			 services and support that—
						(i)are relevant to
			 any needs identified in such assessment; and
						(ii)are provided in
			 the community where the family caregiver resides, including such services and
			 support provided by community-based organizations, publicly-funded programs,
			 and the Department of Veterans Affairs.
						(2)Use of existing
			 toolsIn developing and administering an assessment under
			 paragraph (1), the Secretary shall, to the extent practicable, use and expand
			 upon caregiver assessment tools already developed and in use by the
			 Department.
				(h)ConstructionNothing
			 in this section shall be construed to require or permit the Secretary of
			 Veterans Affairs to deny—
				(1)reimbursement for
			 health care services provided to a veteran with a brain injury to a personal
			 care attendant who is not a family member of such veteran; or
				(2)access to other
			 services and benefits otherwise available to veterans with a brain
			 injury.
				3.Pilot program on
			 provision of respite care to members of the Armed Forces and veterans with
			 traumatic brain injury by students in graduate programs of education related to
			 mental health or rehabilitation
			(a)Pilot program
			 authorizedThe Secretary of Veterans Affairs shall, in
			 collaboration with the Secretary of Defense, carry out a pilot program to
			 assess the feasibility and advisability of providing respite care to members of
			 the Armed Forces and veterans described in subsection (b) through students
			 enrolled in graduate programs of education described in subsection (c)(1) to
			 provide—
				(1)relief to the
			 family caregivers of such members and veterans from the responsibilities
			 associated with providing care to such members and veterans; and
				(2)socialization and
			 cognitive skill development to such members and veterans.
				(b)Covered members
			 and veteransThe members of the Armed Forces and veterans
			 described in this subsection are the individuals as follows:
				(1)Members of the
			 Armed Forces who have been diagnosed with traumatic brain injury, including
			 limitations of ambulatory mobility, cognition, and verbal abilities.
				(2)Veterans who have
			 been so diagnosed.
				(c)Program
			 locations
				(1)In
			 generalThe pilot program shall be carried out at not more than
			 10 locations selected by the Secretary of Veterans Affairs for purposes of the
			 pilot program. Each location so selected shall be a medical facility of the
			 Department of Veterans Affairs that is in close proximity to, or that has a
			 relationship, affiliation, or established partnership with, an institution of
			 higher education that has a graduate program in an appropriate mental health or
			 rehabilitation related field, such as social work, nursing, psychology,
			 occupational therapy, physical therapy, or interdisciplinary training
			 programs.
				(2)ConsiderationsIn
			 selecting medical facilities of the Department for the pilot program, the
			 Secretary shall give special consideration to the following:
					(A)The polytrauma
			 centers of the Department designated as Tier I polytrauma centers.
					(B)Facilities of the
			 Department in regions with a high concentration of veterans with traumatic
			 brain injury.
					(d)Scope of
			 assistance
				(1)Use of graduate
			 studentsIn carrying out the pilot program, the Secretary
			 shall—
					(A)recruit students
			 enrolled in a graduate program of education selected by the Secretary under
			 subsection (c)(1) to provide respite care to the members of the Armed Forces
			 and veterans described in subsection (b);
					(B)train such
			 students to provide respite care to such members and veterans; and
					(C)match such
			 students with such members and veterans in the student's local area for the
			 provision of individualized respite care to such members and veterans.
					(2)ReportsEach
			 student participating in the pilot program shall submit to the physician of the
			 member of the Armed Forces or the veteran to whom such graduate is providing
			 respite care under the pilot program a report setting forth the status of the
			 member or veteran under such care in such manner and in such frequency as the
			 Secretary may require.
				(3)Coursework
			 creditA student that participates in the pilot program and meets
			 the requirements for successful participation established under paragraph (4)
			 and the requirements of paragraph (2), may receive an appropriate amount of
			 coursework credit for such participation as determined by the head of the
			 student's graduate program of education chosen to participate in the pilot
			 program under subsection (c)(1) in consultation with the Secretary.
				(4)Determinations
			 in conjunction with heads of graduate programs of educationThe
			 Secretary shall determine, in collaboration with the head of the graduate
			 program of education chosen to participate in the pilot program under
			 subsection (c)(1), the following:
					(A)The amount of
			 training that a student shall complete before providing respite care under the
			 pilot program.
					(B)The number of
			 hours of respite care to be provided by the students who participate in the
			 pilot program.
					(C)The requirements
			 for successful participation by a student in the pilot program.
					(e)Training
			 standards and best practicesIn providing training under
			 subsection (d)(1)(B), the Secretary shall use—
				(1)applicable
			 standards and protocols used by certification programs of national brain injury
			 care specialist organizations in the provision of respite care training;
			 and
				(2)best practices
			 recognized by caregiving organizations.
				4.DefinitionsIn this Act:
			(1)Family
			 caregiverWith respect to member of the Armed Forces or a veteran
			 with traumatic brain injury, the term family caregiver means a
			 relative, partner, or friend of such member or veteran who is providing care to
			 such member or veteran for such traumatic brain injury.
			(2)Respite
			 careThe term respite care means the temporary
			 provision of care to an individual to provide relief to the regular caregiver
			 of the individual from the ongoing responsibility of providing care to such
			 individual.
			
